DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed on 28 OCT 2021.
Priority
This application is a CON of copending US non-provisional application 17/192,736 filed on 4 MAR 2021. US 17/192,736 is a CON of copending US non-provisional application 16/759,705 filed on 27 APR 2020. US 16/759,705 is a 371 of PCT/US2018/058456.
Applicant’s claim for the benefit of a prior-filed application PCT/US2018/058456 filed on 31 OCT 2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of a prior-filed provisional application 62/579,517, filed on 31 OCT 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statements (IDS) filed on 12 NOV 2021 have been considered by the examiner. The signed and initialed PTO Forms 1449 are mailed with this action.
Election of Species
In response to the requirement for species election mailed on 25 JAN 2022, Applicant has elected without traverse, the species of a membrane associated hyaluronidase: HysA, an oncolytic virus: poxvirus, and modifications in the oncolytic virus genome including a mutation or deletion in gene: TK. 
Claims 1-3, 6-10, and 13-19 encompass the elected species.
Upon examination of the claims, and in view of the prior art cited below, it is apparent that PH20 comprises two sub-species of functional hyaluronidase: soluble PH20 and GPI-anchored PH20. The species restriction for PH20 in its soluble form is hereby withdrawn, and claims 4 and 20 are rejoined.
Claim Status
Claims 1-20 are pending. Claims 5, and 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Claims 1-4, 6-10, and 13-20 are under examination.
Objection to the Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. 
The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “in some embodiments,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “provided herein,” “means” and “said,” should be avoided.
Correction is required.  See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “HysA” in claim 8 is used by the claim to mean “a hyaluronidase of Loxosceles intermedia,” while the accepted meaning is “a hyaluronidase of Staphylococcus aureus.” The term is indefinite because the specification does not clearly redefine the term. In fact, the specification ([0204], pp. 122-3 SEQ ID NO:s 117 and 123) and prior art (see for instance Farrell AM, Taylor D, Holland KT. Cloning, nucleotide sequence determination and expression of the Staphylococcus aureus hyaluronate lyase gene. FEMS microbiology letters. 1995 Jul 1;130(1):81-5; and Hart ME, Hart MJ, Roop AJ. Genotypic and phenotypic assessment of hyaluronidase among type strains of a select group of staphylococcal species. International Journal of Microbiology. 2009 Oct;2009) clearly set forth that HysA is the hyaluronidase of S. aureus species. Furthermore, the specification sets forth “lin” as the hyaluronidase of L. intermedia [00204]. Thus, claim 8 is indefinite in regard to the hyaluronidase, HysA. 
Claim 9 is rejected under 35 U.S.C. 112(b) because it is a dependent claim that does not overcome by further limitations the deficiencies of the rejected claim (claim 8) from which it depends.

Claim Interpretation
As the specification clearly discriminates between embodiments of a GPI-anchored hyaluronidase (e.g. PH20) and a hyaluronidase lacking a GPI-anchor (see, for example, [0041], [0070], [0199],[00201]), and as the independent claim 1 allows for “a functional variant” of the hyaluronidase(s) that enhances degradation of an extracellular matrix (ECM) of a tumor (claim 1) or degrades hyaluronan (claim 2), the claims are construed as to allow for functional variants (or fragments) including soluble forms of the hyaluronidase protein(s) that are known as membrane associated proteins.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
BAKER
Claims 1-4 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by BAKER (US20110053247A1; Publ. 3 MAR 2011; cited in IDS, citation #12, and in ISR of PCT/US2018/ 058456 filed with this application on 12 NOV 2021). 
In regard to claims 1-2, BAKER teaches oncolytic viruses, viruses that preferentially replicate in cancer or tumor cells, that can be engineered to express hyaluronidase to facilitate their replication and spread within a target tissue [0004], [0092]-[0093], [0138]. BAKER in vivo [0138]. Thus, BAKER clearly anticipates the technical features of claims 1-2 wherein the hyaluronidase protein is capable of degrading hyaluronan. 
In regard to the limitations of claim 3-4, BAKER teaches that the hyaluronidase, PH20, is a membrane associated hyaluronidase (instant claims 3 and 4) [0120]. 
In regard to the limitations of claims 17-20, BAKER teaches administration of pharmaceutical compositions and viral vectors for therapeutic effects via intravenous routes [0136]-[0138], [0145] thus an ordinary artisan, reading Baker, would understand that a pharmaceutical composition comprising a liquid dosage of the virus is disclosed by Baker.
TERMAN
Claims 1-2, and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by TERMAN (US20040214783A1; Publ. 28 OCT 2004).
TERMAN teaches viral vectored delivery of hyaluronidases as agents for enhancing in vivo spread and for mediating antitumoral effects (Table II and [1065]), including hyaluronidase from Staphylococcus aureus ([0058], [0183], [0186], [0204]); see also ([0038], [0045], [0051], [0058]-[0059], [0065], [0068], [0075], [0183], [0186]-[0187], [0192], [0202], [0206], [1273]). TERMAN also teaches specific embodiments utilizing oncolytic viral vectors ([0550]-[0551]). Thus, TERMAN clearly anticipates the inventions of claims 1-2 before the EFD of the instant application. 
In regard to the limitations of claims 13-16, TERMAN teaches the use of oncolytic vaccinia viruses (poxviruses), and vaccinia viruses comprising TK deletions [0746], [0920]-[0921], [1111].
In regard to the limitations of claims 17-18, TERMAN teaches administration of virus constructs via several routes of administration [0553]; an ordinary artisan, reading TERMAN’s disclosure, would understand that administration of viruses via these routes entails pharmaceutical compositions [1272]-[1273] comprising a liquid dosage of virus.

Guedan
Claims 1-4, 10, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Guedan (Guedan S, et al. Molecular Therapy. 2010 Jul 1;18(7):1275-83).
Guedan teaches generation and characterization of ICOVIR17, an oncolytic adenovirus expressing a soluble PH20 hyaluronidase (p. 1277 final ¶; Fig. 1 description), that is a functional variant of a membrane associated hyaluronidase (PH20). Thus, Guedan clearly anticipates an oncolytic virus, wherein the oncolytic virus comprises: an exogenous nucleic acid that codes for a protein or a functional variant thereof, that enhances degradation of an extracellular matrix (ECM) of a tumor, wherein the protein is a membrane associated protein and wherein the protein is capable of degrading hyaluronan (claims 1-2).
In regard to the limitations of claims 3-4, Guedan teaches that the hyaluronidase is PH20. PH20 is known in the art as a membrane associated hyaluronidase (claims 3-4) (See for example, BAKER, cited above).
In regard to the limitations of claim 10, Guedan further modified the adenoviral genome by insertion of eight E2F-binding sites and one Sp1-binding site in the E1a endogenous promoter renders ICOVIR17 selective for replication in pRb pathway-defective tumor cells (Fig. 1 description and P2 p. 1276).
In regard to the limitations of claims 17-20, Guedan teaches a functional fragment of PH20, a membrane associated hyaluronidase, in a pharmaceutical composition in a liquid dosage form administered either by intratumor or intravenous injections (p. 1278 ¶4; p. 1278 final ¶ – p. 1279 ¶2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date (EFD) of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Guedan–TERMAN–BAKER–Hart
Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Guedan (Guedan S, et al. Molecular Therapy. 2010 Jul 1;18(7):1275-83), TERMAN (US20040214783A1; Publ. 28 OCT 2004), and BAKER (US20110053247A1; Publ. 3 MAR 2011), as in regard to claim 1 above, and further in view of Hart (Hart ME, et al. International Journal of Microbiology. 2009 Oct).
In regard to claim 1, Guedan, TERMAN, and BAKER clearly anticipate an oncolytic virus, wherein the oncolytic virus comprises: an exogenous nucleic acid that codes for a protein or a functional variant thereof, that enhances degradation of an extracellular matrix (ECM) of a tumor, wherein the protein is a membrane associated protein. 

TERMAN teaches viral vectored delivery of hyaluronidases as agents for enhancing in vivo spread and for mediating antitumoral effects (Table II and [1065]), including hyaluronidase from Staphylococcus aureus ([0058], [0183], [0186], [0204]). Hart teaches that HysA is a hyaluronidase from Staphylococcus aureus species that has an enzymatic activity of degrading hyaluronan, a component of the ECM (p. 1¶1 and Table 1). 
It would have been prima facie obvious to one of ordinary skill in the art before the EFD of the instant application to substitute one type of hyaluronidase for another type of hyaluronidase since hyaluronidases are known in the art to share the same and/or similar functions of degrading the ECM, specifically hyaluronan (see, for example, LOWE, WO2017165464A1, Prior Art Made of Record), and to contribute to the spread of anesthesias, chemotherapeutic agents, and tumor-targeting viral vectors in vivo (see, for example, BAKER [0124], Guedan, p. 1275¶4, and Choi p. 8¶4, Prior Art Made of Record). A practitioner would have a reasonable expectation of success in substituting HysA for the PH20 of Guedan because it had been demonstrated to be an active hyaluronidase and because the components and methodologies for making such substitution were available to one of ordinary skill in the art prior to the EFD (see, for example, Farrell AM, et al. FEMS microbiology letters. 1995 Jul 1;130(1):81-5, Prior Art Made of Record). The practitioner would expect the HysA to degrade ECM just as it had been shown to do even when delivered by a viral vector, because other hyaluronidases delivered by viral vectors (such as PH20) maintained their functional properties even when delivered in soluble form from truncated coding sequences.
Thus, the prior art of Guedan, BAKER, TERMAN, and Hart renders the instant inventions of claims 6-7 obvious to one of ordinary skill in the art before the EFD of the instant application.
Guedan–TERMAN–BAKER–Goldufsky–Hiley–Buijs
Claims 1 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Guedan (Guedan S, et al. Molecular Therapy. 2010 Jul 1;18(7):1275-83), TERMAN (US20040214783A1; Publ. 28 OCT 2004), and BAKER (US20110053247A1; Publ. 3 MAR 2011), as in regard to claim 1 above, and further in view of Goldufsky (Goldufsky J, et al. Oncolytic Virotherapy. 2013;2:31), Hiley (Hiley CT, et al. Gene therapy. 2010 Feb;17(2):281-7), and Buijs (Buijs PR, et al. Human Vaccines & Immunotherapeutics. 2015 Jul 3;11(7):1573-84).
In regard to claim 1, Guedan, TERMAN, and BAKER clearly anticipate an oncolytic virus, wherein the oncolytic virus comprises: an exogenous nucleic acid that codes for a protein or a functional variant thereof, that enhances degradation of an extracellular matrix (ECM) of a tumor, wherein the protein is a membrane associated protein. Guedan, TERMAN, and BAKER do not explicitly teach an oncolytic virus that is a vaccinia virus (or poxvirus) that has a deletion of a TK gene.
In regard to claims 13-16, the prior art cites numerous oncolytic viruses in clinical trials (see, for instance, Goldufsky, Tables 1-2), including vaccinia viruses (VV) of the poxvirus family, and TK- or TK VVs (such as JX-594) that have a deleted TK gene. 
A practitioner in the art would have found it prima facie obvious to substitute one oncolytic viral vector for another for expression of hyaluronidase or any gene of interest. A substitution of an adenoviral vector with a vaccinia viral vector would have been especially obvious since adenoviral vectors were known to have comparatively poor replication in hypoxic environments associated with tumor microenvironments (see, for example, Hiley, p. 281 ¶3). Furthermore, Buijs, directed to oncolytic viral vectors including vaccinia virus (VV), teaches the advantages of VV vectors: Buijs states that VV infection induces a strong cytotoxic T lymphocyte response and neutralizing antibodies without causing significant disease in humans (p. 1578 ¶7). Buijs teaches that VV has the advantage of fast replication and cell lysis with a broad cell/tumor tropism. Furthermore, it lacks genomic integration, and shields extracellular enveloped VV virions from host immunity resulting in capability of (systemic) spreading between tumors (p. 1578 ¶7). Buijs also teaches that VVs also harbor large genome packaging accommodation (p. 1578 ¶7); clinical trials with oncolytic VV have reported good safety with regards to toxicity with minor side effects; and, in addition, spontaneous mutation rates for VV have been shown to be very low (pp. 1578-9 joining ¶).
Thus, before the EFD of the instant application, it would have been obvious to one of ordinary skill in the art to generate an oncolytic VV comprising a nucleic acid encoding a hyaluronidase protein or functional variant thereof that would enhance degradation of the ECM 
Thus the prior art teachings of Guedan, TERMAN, BAKER, Goldufsky, Hiley, and Buijs render the instant invention of claims 13-16 obvious to one of ordinary skill in the art before the EFD of the instant application. 
Provisional ODP
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-4, 6-10, and 13-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-10, and 13-16, of copending Application No. 17/498,158 in view of Guedan (Guedan S, et al. Molecular Therapy. 2010 Jul 1;18(7):1275-83), TERMAN (US20040214783A1; Publ. 28 OCT 2004), and BAKER (US20110053247A1; Publ. 3 MAR 2011).
Although the conflicting independent claims (instant claim 1 and copending claim 1) are not identical, they are not patentably distinct from each other because Guedan, TERMAN, and/or BAKER (cited above in the rejection of instant claim 1) clearly anticipate the product of the co-pending method claim 1 in application 17/498,158.  Furthermore, each record of cited prior art is directed to applications comprising methods for treating cancer. Thus, the prior art that anticipates the structure of instant claim 1 further renders obvious the method of treatment in claim 1 of co-pending application 17/498,158. 
Furthermore, the limitations of dependent instant claims 2-4, 6-10, and 13-16 map directly to the further limitations of copending dependent claims 2-4, 6-10, and 13-16, respectively. Thus, the dependent instant claims would also be obvious in view of Guedan, TERMAN, and/or BAKER and copending application 17/498,158 in a method for treatment of cancer.
Furthermore, in regard to instant claims 17-20, co-pending application 17/498,158 does not claim a pharmaceutical composition comprising an oncolytic virus. However Guedan and 
This is a provisional nonstatutory double patenting rejection because the conflicting claims have not in fact been patented.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LOWE (WO2017165464A1; Publ. 28 SEP 2017) teaches three general classes of hyaluronidases: (1) Mammalian-type hyaluronidases, which are endo-beta-N-acetyl- hexosaminidases with tetrasaccharides and hexasaccharides as the major end products. They have both hydrolytic and transglycosidase activities, and can degrade hyaluronan and chondroitin sulfates; (2) Bacterial hyaluronidases degrade hyaluronan and, and to various extents, chondroitin sulfate and dermatan sulfate. They are endo-beta-N-acetylhexosaminidases that operate by a beta elimination reaction that yields primarily disaccharide end products; (3) Hyaluronidases from leeches, other parasites, and crustaceans are endo-beta-glucuronidases that generate tetrasaccharide and hexasaccharide end products through hydrolysis of the beta 1-3 linkage (p. 133) and their applications in constructs for treating cancer/tumors. 
Choi (Choi AH, et al. Biomedicines. 2016 Sep;4(3):18) teaches strategies aimed at enhancing OV efficacy by increasing viral penetrance into the target tissue wherein in solid tissue, OV spread can be limited by extracellular matrix components (ECM) intervening between cancer cells, interstitial pressure within the tumor, and the relatively acidic and hypoxic environment of the tumor, intratumoral co-administration of ECM-degrading compounds, such as collagenase and hyaluronidase, have been shown effective and OVs expressing hyaluronidase and matrix metallo-proteinases (MMP) have also shown promise in facilitating viral spread and tumor regression (p. 8¶4).
Farrell (Farrell AM, et al. FEMS microbiology letters. 1995 Jul 1;130(1):81-5) teaches the cloning, nucleotide sequence determination and expression of the Staphylococcus aureus
Kaufman (Kaufman HL, et al. Nature Reviews Drug discovery. 2015 Sep;14(9):642-62) teaches oncolytic VVs (Table 3). 
Binz (Binz E, et al. Oncolytic Virotherapy. 2015;4:39) teaches oncolytic VVs (Tables 1-2).
Conclusion
	Claims 1-3, 6-10, and 13-19 are rejected. No claims allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546. The examiner can normally be reached 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                                                                                                                                                                                        /KEVIN K HILL/Primary Examiner, Art Unit 1633